UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No: 6:21-cr-64-PGB-GJK
TODD ENGLES,
Defendant.
/
WAIVER OF SPEEDY TRIAL

After consultation with his undersigned counsel, Todd Engles, hereby
voluntarily and knowingly waives his right to a speedy trial under 18 U.S.C.
§ 3161(c)(1), from the date of this waiver until September 29, 2021.

Respectfully submitted,

JAMES T. SKUTHAN
Acting Federal Defender

Dated: se 1 | eee Sh ~—

Todd Engles, Defenda

 

 
 
 

 

Datea: OS la [QD2Q \

 

 

Ali Kamalzadeh
Assistant Federal Defender

Florida Bar No. 0115995

2018. Orange Avenue, Suite 300
Orlando, Florida 32801

Phone: 407-648-6338

Fax: 407-648-6095

E-Mail: Ali_Kamalzadeh@fd.org
